Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Applicants' response, arguments and a Terminal disclaimer filed on 01/25/2022 have been fully considered and are deemed to be persuasive to overcome the rejections previously applied. Thus, amended claims 38, 44, 50, 54, 60, 63-64, 66 and 77-98 are pending in this application for examination. Rejections and/or objections not reiterated from previous office action are hereby withdrawn.
The Terminal Disclaimer filed on 01/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of allowed patent US 9,969,991 has been reviewed and accepted. The Terminal Disclaimer has been recorded.
Withdrawn-Double Patenting
	Previous rejection of claims 38, 44, 50, 54, 60, 63-64, 66 and 77-98 rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over allowed patent claims 1-16 of US Patent 9,969,991 (Dixon et al), is being withdrawn due to submission of a Terminal Disclaimer.
Allowable Subject Matter
Claims 38, 44, 50, 54, 60, 63-64, 66 and 77-98 are allowed.


	The following is an examiner’s statement of reasons for allowance: Following a diligent search it was determined that the prior art neither teaches nor suggests a method for detecting a stable interaction between a first amino acid sequence and a second amino acid sequence comprising: …, as recited in allowed claims 38, 44, 50, 54, 60, 63-64, 66 and 77-98.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652